UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT


                                          No. 98-10610


VICKI LYNN UNDERWOOD,
                                                                             Plaintiff-Appellant,

                                               versus

EAST TEXAS STATE UNIVERSITY,
                                                                           Defendant-Appellee.



                      Appeal from the United States District Court
                          for the Northern District of Texas
                                       (3:96-CV-2739-G)
                                           June 4, 1999
Before POLITZ, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*
       Vicki Lynn Underwood appeals an adverse summary judgment in favor of

East Texas State University. Having considered the briefs, oral arguments of
counsel, and pertinent parts of the record, and finding neither error nor abuse of

discretion, the judgment appealed is AFFIRMED.




        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.